Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor suggests a cartridge comprising drum frame including a photosensitive drum and developing roller and a developing electrode having a hole that passes completely through and 
a pressing surface being inserted to the hole, the pressing surface presses an inner surface of the hole, the pressing surface configured to move a pressed position in a state where the developing roller presses the photosensitive drum and a separate position in a state where the developing roller separates from the photosensitive drum, as stated in the claim in association with the remaining claim features.

As to claims 2-4, these claims are allowed because each of these claims depends from allowable independent claim 1.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852